Citation Nr: 1429659	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-44 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1969 to September 1970, with subsequent service in the National Guard from December 1985 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2009 rating decision issued by the Regional Office (RO) in Denver, Colorado.  

In July 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a July 2013 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's cervical spine disorder, a December 2004 line of duty determination indicates that in June 2004, the Veteran injured his neck while traveling home from annual training for the National Guard.  A review of the Veteran's claims file shows that he is currently diagnosed with a number of cervical spine disorders; however, it is not clear to the Board which, if any, are related to service, nor is the Board competent to make such a determination.  As such, an examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran has identified medical records related to his knee disorder that are not associated with the claims file.  In a July 2013 Board hearing, the Veteran described injuring his knees during a six mile run in a basic noncommissioned officer course at Fort Meade, Maryland in 1988.  The Veteran claimed that after the run, he sought medical treatment where they took x-rays of his knees and advised him to stop running.  A September 1988 letter from a first sergeant attached to Service Battery, First Battalion, 157th Field Artillery describes a similar incident but indicates that it took place at Fort Lee, Virginia.  The AOJ should attempt to obtain the records from both locations.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for a knee or cervical spine disorder during active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  

The AOJ must attempt to obtain any records involving a knee disorder around September 1988 from Fort Meade, Maryland and Fort Lee, Virginia.  Specifically, the AOJ should contact the National Personnel Records Center, Kenner Army Health Clinic at Fort Lee, and Kimbrough Ambulatory Care Center at Fort Meade.  The Veteran's Colorado National Guard unit should also be contacted to determine if there are any outstanding line of duty determinations relating to the claimed September 1988 knee injury.  

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine and knee disorders.  The claims file, Virtual VA file and Veteran Benefits Management System must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the examiner must consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.  The examiner should address following questions:

a) After a review of the evidence of record, and any indicated examinations and tests of the Veteran, the examiner should diagnose all current cervical spine and knee disorders.

b) For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally related to service, to include whether it is related to the injury described in the December 2004 line of duty determination and in September 1988 lay reports.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



